Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2011-146143A previously cited by applicant, in view of Sano (US 2002/0023921) previously cited.  JP2011-146143A discloses a microwave processing device comprising a door (1) that opens and closes a heating chamber (5); a high-frequency oscillation circuit (21); at least one semiconductor amplifier (25-27, Figure 1-4) for amplifying a high-frequency wave from the high-frequency oscillation circuit (21).  JP2011-146143A also discloses the heating operation is stopped when the door is opened (par. 0045 or Translation page 14 of 19, lines 33-36), but does not disclose a control unit that controls the high-frequency oscillation circuit and stops the high-.
Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2011-146143A previously cited by applicant, in view of Sano (US 2002/0023921) previously cited, and further in view of JPS58152471A previously cited by applicant.  JP2011-146143A/Sano discloses substantially all features of the claimed invention except the high-frequency wave has a frequency of 3 MHz to 300 MHz, the dielectric heating apparatus includes at least two electrodes space apart from each other across an item to be heated, the at least two electrodes forming an equivalent capacitor while the item forming an equivalent resistor, and the high-frequency wave creates a high-frequency electric field between the at least two electrodes.  JPS58152471A discloses a high-frequency wave has a frequency of 3 MHz to 300 MHz (see translation page 6 of 8, lines 25-30), the dielectric heating apparatus includes at least two electrodes (2 and 3) space apart from each other (Figures 1-2) across an item (4) to be heated, the at least two electrodes (2 and 3) forming an equivalent capacitor while the item (4) forming an equivalent resistor, and the high-frequency wave creates a high-frequency electric field between the at least two electrodes (see translation, pages 6 of 8, lines 25-36). It would .
Response to Amendment
Applicant’s arguments with respect to claim(s) 1-3, 6-8 and 10-11 have been considered but are moot in new ground of rejection.
Applicant argues that Sano still fails to teach, disclose, or suggest the feature of “a control unit that controls the high-frequency oscillation circuit and stops the high-frequency oscillation circuit when the door is opened” as recited by amended independent claim 1.  This is not found persuasive. Please see the above rejections which the reference Sano (direct or indirect) discloses a control unit (11) that controls the high-frequency oscillation circuit (12) and stops the high-frequency oscillation circuit when the door (14) is opened. Applicant also argues “Sano is relied upon for disclosing "a switch that stops the high-frequency oscillation circuit when the door is opened," recited in claim 1. However, Sano merely discloses a high voltage power supply and a magnetron and thus is silent about a switching converter and semiconductor amplifiers. Accordingly, Sano does not remedy the above deficiencies of the '143 publication”, 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        January 28, 2022